 

Exhibit 10.1

First Addendum to the Amended and Restated Supply Agreement

This first addendum (“First Addendum”) to the Amended and Restated Supply
Agreement dated February 16, 2018 (the “AR Agreement”) between BASF
Polyurethanes GmbH, with a principal place of business at Elastogranstralβe 60,
49443 Lemforde, Germany (“BASF”) and Aspen Aerogels, Inc., with a principal
place of business at 30 Forbes Road, Building B, Northborough, Massachusetts,
01532, USA (“ASPEN”) concerning supply of Products by ASPEN to BASF is effective
as of the latest date set forth in the signature block below. Capitalized terms
used herein that are not otherwise defined below, have the meanings ascribed to
them in the AR Agreement.

WHEREAS, ASPEN and BASF's parent, BASF SE have entered into a Joint Development
Agreement dated June 21, 2016 (“JDA”) and a Project Charter dated March 1, 2017
(“Charter”) pursuant to which a [***] product has been developed;

WHEREAS, BASF SE and ASPEN are also engaged in the negotiation of the terms and
conditions under which BASF or its parent, BASF SE and ASPEN may commercialize
Developed Product, which terms and conditions may include [***] between ASPEN
and BASF or their Affiliates;

WHEREAS, the Parties desire that ASPEN manufacture and supply to BASF and BASF
provide samples of Developed Product to targeted customers in a [***] BASF
desires that ASPEN reconfigure ASPEN's facility to manufacture Developed Product
in agreed quantities and supply to BASF through [***];

WHEREAS, ASPEN and BASF have agreed to negotiate in good faith to commercialize
Developed Product pursuant to and as contemplated in Section 9 of the Charter
and Sections 3.8, 3.9 and 4.2 of the JDA including a potential investment in
[***];

WHEREAS, the Parties desire to amend the AR Agreement to incorporate Developed
Product as an additional Product to be supplied under that agreement, to agree
on another Pre-Payment Tranche to support Aspen's efforts to supply Developed
Products in the agreed quantities hereunder and to establish conditions related
to repayment of the same;

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:

1.

Definitions:  The following terms shall be added to the Definitions section of
the AR Agreement:

 

“Developed Product”

[***] product meeting the specification attached to this First Addendum as Annex
2.

 

 

“Total Volume Range”

in connection with Developed Product shall mean the [***] and thereafter.

 

“[***] Markets”

shall have the meaning as defined in Annex 1 hereto.

 

“Pre-Commercialization Period”

shall have the meaning described in the first sentence of Section 4 below.

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

 

 

 

--------------------------------------------------------------------------------

 

2.

Developed Product shall be deemed a new product for purposes of the AR
Agreement. ASPEN shall deliver Developed Product to BASF up to Total Volume
Range in the applicable calendar year. The price of such Developed Product shall
be the sum of (i) [***], plus (ii) [***] subject to change as of the date of
this First Addendum. Specification may also be changed. Parties shall negotiate
in good faith, any modifications to this Addendum to minimize, to the extent
possible, any adverse impact of such changes on manufacturing and related costs.

3.

The Parties acknowledge that [***]supported by Pre-Payment Tranches that impact
the efficiency of the current production process for Spaceloft A2 may reduce the
Standard Cost of Spaceloft A2. Pursuant to the Side Agreement for Spaceloft A2,
a reduction in Standard Cost of Spaceloft A2 will result in a reduction in the
price of Spaceloft A2. The Parties are targeting a reduction in the cost of
Spaceloft A2 by [***].

4.

For a period from effective date hereof until [***], BASF shall use the
Developed Product supplied hereunder to sell, supply and assess demand in the
[***] Markets whereby ASPEN shall use Developed Product to sell, supply and
assess demand in markets other than the [***] Markets (“Pre-Commercialization
Period”). . During the Pre-Commercialization Period Parties shall share demand
assessments with each other to advance commercialization negotiations and shall
negotiate the terms and conditions of the commercialization of Developed Product
as set forth in Section 9 of the Charter and Section 3.8 of the JDA (“TERMS”).
At the end of the Pre-Commercialization Period, if the Parties in good faith are
unable to agree to the TERMS, the provisions of Section 3.9 and 4.2 of the JDA
shall apply. The mutual exclusivity described in the first sentence of this
Section 4 shall replace any exclusivity arising from Section 1.1 of AR Agreement
with respect to Developed Product.

5.

Aspen shall provide a certificate of analysis to BASF on the properties tested
on Developed Product shipped to BASF to ensure that the regularly tested
properties comply with their respective requirements in the product
specifications as in Annex 2;

6.

The AR Agreement shall be extended, only with respect to Developed Product,
until [***]. However, nothing in this First Addendum shall change the terms of
the AR Agreement with respect to any other Product, and with respect to
SPACELOFT A2, except to the extent as expressly provided in Section 7(4) below.

7.

A new subsection E shall be added as an amendment to Annex 4 satisfying the
obligations of Annex 4, Section C as follows:

E. Pre-Payment Tranche 2

(1)BASF will remit to ASPEN by wire transfer five million U.S dollars
($5,000,000) no later than January 31, 2019.

(2)The Target Date with respect to Pre-Payment Tranche 2 shall be December 31,
2022.

(3)After January 1, 2020, ASPEN will credit up to fifty percent (50%) of any
amounts invoiced by ASPEN for Developed Product sold and delivered to BASF
pursuant to this First Addendum against the available Pre-Payment Balance
originating from this Pre-Payment Tranche 2.

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

(4)If, as of the Target Date, credits associated with the sale and delivery of
Developed Products have not fully covered the value of Pre-Payment Tranche 2,
BASF may upon its sole discretion request, as an alternative to the credit set
forth in E. (3) above or the repayment set forth in E. (5) below, that ASPEN
instead credit 24.7% of any amounts invoiced by ASPEN for SPACELOFT A2 against
the available Pre-Payment Balance from this Pre-Payment Tranche 2 (“Alternative
Credit”). The Alternative Credit shall be in addition to credits available on
amounts invoiced by ASPEN for SPACELOFT A2, if any, associated with Pre-Payment
Tranche 1.

(5)As set forth in Section 5.2 of the AR Agreement, BASF may alternatively
request, upon six weeks prior written notice, from ASPEN the repayment of the
remainder of the available Pre-Payment Balance from this Pre-Payment Tranche 2,
if any, at any time at or after the Target Date.

(6)The Pre-Payment Balance from this Pre-Payment Tranche 2 may be repaid by
ASPEN to BASF at any time in whole or in part and for any reason.

8.

This First Addendum is intended by the Parties to be an amendment meeting the
requirements of Section 13.1 of the AR Agreement.

9.

Nothing in this First Addendum modifies AR Agreement with respect to supply of
SPACELOFT A2 except with respect to Alternative Credit; and Parties expect
supply of SPACELOFT A2 and Developed Product to occur in parallel, as necessary.

IN WITNESS WHEREOF, the parties have executed this First Addendum as of the
dates set forth below.

ASPEN AEROGELS, INC.

/s/ Donald R. Young

BASF POLYURETHANES GMBH

[***]

 

[***]

Name:  Donald R. Young

Name:  [***]

Name:  [***]

Title: President & CEO

Title:  [***]

Title:  [***]

Date:  Jan 14 2019

Date:  11.1.2019

Date:  10.01.2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

 

 

 

--------------------------------------------------------------------------------

 

Annex 1— [***] Markets

Market definitions are aligned to and based on categorization of markets set
forth [***] as of [***].

[***] Markets will be limited strictly to those markets specifically identified
as approved below. Parties, upon mutual consent, make any additions or
modifications to [***] Markets after the date hereof in writing.

1.[***]

2.[***].

3.[***].

4.[***].

[***].

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

 

 

 

--------------------------------------------------------------------------------

 

Annex 2 - SPECIFICATION FOR DEVELOPED PRODUCT

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

 

 

 